*361
On Rehearing.

TOBIN, District Juclge.
Appellant has filed a petition for a rehearing’ and contends that one of the claims herein has been allowed and approved by the probate court. An examination of the record discloses that the claim referred to is a balance due for funeral expenses of Hannah M. Inglefield amounting to $9.00. While this court feels that, under a reasonable construction of its opinion the claim for the $9.00, above mentioned, is a claim against the estate of Hannah M. Inglefield, in order that there may be no misunderstanding concerning the matter, we hold that said claim, as well as necessary 6 expenses of administration, should be paid out of said estate. There is no evidence in the record of creditor’s claims, other than the claim of $9.00 herein mentioned. If other claims are presented they should be determined by the district court, taking into consideration the question of laches, as well as any other questions affecting their validity.
Appellant refers also in his petition to the. measure of damages, and states in his brief that “it is elementary that the proper measure of damages in such cases is the reasonable rental value of the land during the period of its possession, and not the income actually received by defendant in farming operations.”
Counsel’s attention is called to the fact that there is no statement in the opinion to the effect that this court held that the proper measure of damages in the case at bar was the “income actually received by defendant in farming operations.” This court held, and reiterates, in 7 order to avoid any possible misunderstanding, that the defendant is chargeable with the reasonable rental value of the land during the period of his possession.
The other questions raised in the petition for rehearing were fully covered, we believe, in the opinion.
The petition for rehearing is denied.
*362FRICK, WEBER, GIDEON, and THURMAN, JJ., concur.